Exhibit 10.32

 

**Confidential portions have been omitted pursuant to a request for confidential
treatment and have been filed separately with the Securities and Exchange
Commission (the “Commission”)**

 

AMENDMENT AGREEMENT

 

THIS AMENDMENT AGREEMENT, dated as of July 24, 2016, is entered into by and
between Hefei Tianhui Incubator of Technologies Co., Ltd., a corporation
organized and existing under the laws of the People’s Republic of China and
having its principal place of business at No. 199 Fanhua Road, Heifei, Anhui,
China (“HTIT”); and Oramed Pharmaceuticals Inc., a Delaware corporation and
Oramed Ltd., a company organized and existing under the laws of the State of
Israel and having a principal place of business at 2/4 Hi-Tech Park, PO Box
39098, Jerusalem, 91390, Israel (collectively referred to as “Oramed”).

 

WHEREAS, Oramed and HTIT entered into that certain Amended and Restated
Technology License Agreement dated as of December 21, 2015, (the “TLA”); and

 

WHEREAS, the TLA was amended by a subsequent agreement between Oramed and HTIT
dated as of June 3, 2016 (the “Subsequent Agreement”) pursuant to which, inter
alia, Oramed and HTIT agreed to amend certain provisions of the TLA to reflect
the involvement of Xertecs GmbH in the transfer of certain manufacturing
know-how to HTIT which Oramed and HTIT had initially agreed in the TLA would be
performed solely by SwissCaps AG; and

 

WHEREAS, Oramed and HTIT now desire to effect certain additional amendments to
the TLA, in particular the replacement of the Pre-Commercialization Plan
(Exhibit C) and Subsequent Payment arrangements (Exhibit F2) thereto;

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the TLA.

 

2. Exhibit C (Pre-Commercialization Plan) of the TLA is hereby deleted in its
entirety, and shall be replaced with Exhibit 1 hereto.

 

3. Exhibit F2 (Subsequent Payments) of the TLA is hereby deleted in its
entirety, and shall be replaced with Exhibit 2 hereto.

 

4. Except as amended pursuant to this Amendment Agreement, the terms of the TLA
shall remain in full force and effect.

 



 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment Agreement to be
executed by their duly authorized representatives as of the date first written
above.

 



Oramed Pharmaceuticals Inc.   /s/ Hefei Tianhui Incubator of Technologies Co.,
Ltd.         By: /s/ Nadav Kidron   By:                           Nadav Kidron  
Name:     Chief Executive Officer   Title:             Oramed Ltd.              
By: /s/ Nadav Kidron         Nadav Kidron         Chief Executive Officer      

 



 2 

 

 

EXHIBIT 1

Amendment to Exhibit C (Pre-Commercialization Plan)

 

THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 

 

 

 



 3 

 

 

EXHIBIT 2

Amendment to Exhibit F2 (Subsequent Payments)

 

Payment Milestone #1: USD 4,000,000 THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY
WITH THE COMMISSION Payment Milestone #2: USD 1,000,000 THE CONFIDENTIAL PORTION
HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS
BEEN FILED SEPARATELY WITH THE COMMISSION Payment Milestone #3: USD 3,000,000
THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 



 4 

 

 

Annex 1

Oramed Premas Agreement

 

[Exhibit 10.34 to Form 10-K for the fiscal year ended August 31, 2016]

 

 

 

 

 

 

5 



 

 

